DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The previously applied 112 rejections have been withdrawn based on the clarifying amendments of 5/13/22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 16, 17, 20, 21, and 23-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koole et al. (US 2016/0084476, “Koole”) in view of Kikuchi et al. (US 2016/0264820, “Kikuchi”) and further in view of Kumar (US 2015/0380665, “Kumar”). 
Regarding claim 16, Koole teaches a multilayer film comprising a substrate (wherein the color conversion film may be applied directly to an underlying LED or light source [0105], [0150], [0166]), a first luminescent layer (e.g., [0140], Fig. 2C), and a second luminescent layer (corresponding to the claimed confining layer, see Fig. 2C, [0099], [0136]). Koole teaches there may be a plurality of inorganic and organic layers (i.e., quantum dot layers separated by encapsulating layers [0008], [0019], [0021], [0023]; see also [0031], and Fig. 2E wherein the particles may be “stacked” in a thickness direction). 	Additionally, in the same field of endeavor of color conversion films (e.g., [0005]), Kikuchi teaches a color conversion material or film comprising quantum dots may be disposed in multiple layers in order to improve color reproducibility and color purity of the output light (Kikuchi, e.g., [0242], [0243], [0239], [0240]). It therefore would have been obvious to the ordinarily skilled artisan to have included multiple color conversion (i.e., quantum dot layers; which would necessitate multiple encapsulation layer, see, e.g., Fig. 4, having barrier layers, [0008]) in order to improve color reproducibility and color purity of the output light (e.g., [0242], [0243], [0239], [0240]).	While Koole teaches that the second luminescent layer may include quantum dots or particles similar to that of the first luminescent layer ([0099] – [0101]) and teaches that hydrotalcite is a useful material into which the quantum dots may be embedded ([0040] [0041]), Koole fails to specifically teach that a plurality of confining layers consist of hydrotalcite. In the same field of endeavor of optical films for use in electrooptical devices (e.g., [0002], [0216]), Kumar teaches that hydrotalcite-like confining layers are useful in organic-inorganic cells in which light conversion material is embedded in order to provide an active material (i.e., quantum dot material, [0216]]) with more convertible energy (Abstract, [0109] [0110], [0103], [0216], [0014]). It therefore would have been obvious to have included hydrotalcite-like encapsulating layers in the multilayer luminescent films of Koole in order to provide the active quantum dot layers and materials with greater amounts of convertible energy (Abstract, [0109] [0110], [0103], [0216], [0014]).
Regarding claim 17, Koole additionally teaches that the first luminescent layer may contain quantum dots embedded in a polyvinyl alcohol substrate ([0031], Fig. 2C, [0032] – [0037]).
Regarding claims 18 and 19, modified Koole teaches a plurality of luminescent layers (Kikuchi, e.g., [0242], [0243], [0239], [0240]; and see rejection of claim 16 and 17, above). Koole additionally teaches that the quantum dots may have a diameter on the range of from 1 to 10 nm ([0077] – [0079]) and may have a coating thickness of 10 nm ([0029]) and thus the distance separating adjacent second luminescent layers would be on the range of from 5 to 10 nm. The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claims 20 and 21, Koole additionally teaches that the second luminescent layer (corresponding to the confining layer) may be in contact with the substrate layer (i.e., either the first luminescent layer or the underlying light source substrate layer (see Figs. 2C, 2D, [0148] - [0150], [0031]).
Regarding claim 22, Koole additionally teaches that the conversion layers may be applied directly to a LED or base body or substrate ([0105], [0150], [0166]) but fails to specifically teach that this substrate layer is made of PET. However, such a material is a common, well-known substrate material onto which to apply optical layers for display devices. For example, Coe-Sullivan teaches that a flexible substrate having adequate transparency is a PET or polyethylene terephthalate substrate material ([0197]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have used PET as a substrate layer for the color conversion body is it is a material known to have good flexibility and adequate transparency for an optical device ([0197]).
Regarding claims 23 and 24, Koole additionally teaches that the color conversion film is capable of emitting light when illuminated by a light emitting element (e.g., [0012], [0031], [0036], [0037], [0148]) and that the light source may be an LED (e.g., [0105]).
Regarding claim 25 - 27, Koole additionally teaches a liquid crystal display panel ([0113]) including a backlight comprising the color conversion layers described above ([0116], [0112]).

Response to Arguments
Applicant’s arguments filed 5/13/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 16-27 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782